Judgment modified so as to provide: First. That title to parcel D on the trial court’s diagram was in plaintiff subject to the easement of the city of New York and of the public to use it for street purposes. Second. That the policies of title insurance, described in the judgment and issued to the plaintiff respectively by Title Guarantee and Trust Company and Lawyers Title and Guaranty Company, did cover and insure to the plaintiff and were intended to cover and insure to the plaintiff the parcel of land described as parcel A on the trial court’s diagram. Third. That the award of costs to defendant Title Guarantee and Trust Company be stricken out and taxable costs against said defendant be allowed to plaintiff. As so modified, the judgment in so far as appealed from is affirmed, with costs to appellant against respondent Title Guarantee and Trust Company. Findings of fact and conclusions of law inconsistent herewith are reversed and findings and conclusions in conformity with this decision will be made. Kapper, Carswell, Scudder and Davis, JJ., concur; Lazansky, P. J., dissents on the ground that this is not a case for a declaratory judgment against either of the title companies, and on the further ground that there is no warrant for a judgment against Lawyers Title and Guaranty Company, for as to it there is no finding upon which a judgment may be based. Settle order on notice,